 4:18-cr-03123-JMG-CRZ Doc # 80 Filed: 01/13/21 Page 1 of 1 - Page ID # 197




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:18-CR-3123

vs.                                                      ORDER

MIGUEL LUNA,

                  Defendant.

      IT IS ORDERED:


      1.   The defendant's motion to extend (filing 79) is granted.


      2.   The defendant shall surrender for service of sentence at the
           institution designated by the Bureau of Prisons at 1:00 P.M.
           on February 3, 2021.


      3.   The Clerk of the Court is directed to provide a certified copy
           of this order to the United States Marshal.


      Dated this 13th day of January, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
